Exhibit 10.1
RIDER TO ADD PRINCIPAL/INDEMNITOR AND FIFTH AMENDMENT TO
RESTATED UNDERWRITING, CONTINUING INDEMNITY, AND SECURITY
AGREEMENT
     THIS RIDER TO ADD PRINCIPAL/INDEMNITOR AND FIFTH AMENDMENT TO RESTATED
UNDERWRITING, CONTINUING INDEMNITY, AND SECURITY AGREEMENT (“this Fifth
Amendment”) is entered into as of the 29th day of September, 2008, by and among
INTEGRATED ELECTRICAL SERVICES, INC., a Tennessee corporation, and certain of
its Affiliates and Subsidiaries identified on Exhibit A, in their capacity as
named Principal under any Bond (individually and collectively “Principal”); and
INTEGRATED ELECTRICAL SERVICES, INC., a Delaware corporation, and certain of its
Affiliates and Subsidiaries identified on Exhibit B (along with Principal,
individually and collectively “Indemnitors”); and FEDERAL INSURANCE COMPANY, an
Indiana corporation, SAFECO INSURANCE COMPANY OF AMERICA, a Washington
corporation, and each of their Affiliates and Subsidiaries and their respective
co-sureties and reinsurers, and their respective successors and permitted
assigns (individually and collectively “Surety”). All capitalized terms will
have the meaning set out in Section 1.
W I T N E S S E T H:
     WHEREAS, Indemnitors and Surety entered into that certain Restated
Underwriting, Continuing Indemnity, and Security Agreement dated as of May 12,
2006, as amended by First Amendment to Restated Underwriting, Continuing
Indemnity, and Security Agreement dated as of October 31, 2006, Rider to Add
Principal/Indemnitor and Second Amendment to Restated Underwriting, Continuing
Indemnity, and Security Agreement dated as of December 28, 2006, Third Amendment
to Restated Underwriting, Continuing Indemnity, and Security Agreement dated as
of May 1, 2007, and Fourth Amendment to Restated Underwriting, Continuing
Indemnity, and Security Agreement dated October 1, 2007 (collectively “the
Agreement”), the terms of which are incorporated herein by this reference; and
     WHEREAS, the parties desire to enter into this Fifth Amendment for the
purpose of amending and modifying the Agreement, as set out in this Fifth
Amendment.
     NOW, THEREFORE, in consideration of the foregoing premises and other mutual
considerations, the undersigned agree as follows:
     1. Definitions; Exhibits A and B. Unless otherwise specifically defined in
this Fifth Amendment, all capitalized terms will have the meaning set out in the
Agreement.
     The definition of “Indemnity Agreement” is modified to include the
following:
General Agreement of Indemnity for Contractors to be executed in October of
2008, by Indemnitors in favor of Surety.

 



--------------------------------------------------------------------------------



 



     The definition of Surety is hereby deleted in its entirety and replaced
with the following:
“Surety” means Federal Insurance Company, an Indiana corporation, and Safeco
Insurance of America, a Washington corporation, their Affiliates and
Subsidiaries and any other companies writing bonds for which this Agreement is
consideration (and other companies from whom Surety procures bonds for
Principal) and their co-sureties, and reinsurers and their successors and
assigns.
     The following sentence is added to the end of the definition of “Surety
Loss”: Notwithstanding the foregoing, Safeco Insurance Company of America will
be responsible for legal fees incurred with its counsel to add it to the Surety
Credit Documents as a Surety.
     Exhibits A and B to the Agreement are hereby deleted in their entirety and
replaced with Exhibits A and B to this Fifth Amendment.
     2. Due Diligence Items Required to be Delivered by Indemnitors. Indemnitors
will deliver to Surety each of the following, in form and substance satisfactory
to Surety and its counsel:
     (a) Favorable opinion of counsel to Principal and Indemnitors in form
acceptable to Surety and its counsel, opining as to the validity and
enforceability of the documents entered into between and among Surety and
Indemnitors and opining to the perfection of the security interests of Surety in
the Collateral. Said enforceability opinion will include an opinion that
Integrated Electrical Services, Inc. is duly formed and that Indemnitors are
validly existing, the execution and delivery of the documents, the fulfillment
of the respective terms and conditions thereof, and the consummation of the
respective transactions contemplated thereby will not violate any provisions of
applicable law or require any governmental approvals that have not been obtained
or taken, and will not conflict with or constitute a breach a default under the
charter of incorporation, bylaws, or other governing documents of any of
Indemnitors, as amended, or any material agreement, indenture, or other Debt
instrument to which any of Indemnitors are a party or by which any of
Indemnitors are bound, or any law, ordinance, administrative regulation, or
decree of court, that is applicable to any of Indemnitors;
     (b) evidence of the good standing of each of Indemnitors in the
jurisdiction in which such Indemnitor is formed;
     (c) an officer’s certificate of each of Indemnitors listed as a signatory
to this Fifth Amendment that was not a signatory to the Agreement (each such
Indemnitor being referred to in this Section 2 and Sections 6 and 7 as a “New
Indemnitor”) certifying appropriate resolutions authorizing the execution,
delivery, and performance of the applicable Surety Credit Documents, certifying
that such resolutions have been approved in accordance with each of Indemnitors’
governing documents, and certifying incumbencies and true signatures of the
officers so authorized; and

2



--------------------------------------------------------------------------------



 



     (d) an Officer’s Certificate of each of Indemnitors (other than New
Indemnitors) certifying that the Resolutions attached to the Officer’s
Certificate dated May 12, 2006, or May 27, 2007, as applicable, are in full
force and effect on and as of the date hereof without revocation, modification,
or amendment in any respect and certifying that Curt Warnock is the Senior Vice
President and Vice President of Indemnitors, as reflected on the signature pages
to this Fifth Amendment.
     3. Additional Party as Surety. Safeco Insurance Company of America, along
with all of its Affiliates, Subsidiaries, co-sureties, and reinsurers, and/or
any of the aforementioned entities’ successors or assigns is a Surety under the
Agreement as of the date hereof (or as of the date they first issued a Bond, if
earlier) with all of the rights and responsibilities of a Surety under the terms
of the Agreement (including under Section 5 thereof) as if Safeco Insurance
Company of America had been an original signatory to the Agreement.
     4. Security Interest; Obligation Secured. Section 5 of the Agreement is
hereby amended by inserting the following sentence after the first sentence
thereof:
Further, neither of Federal Insurance Company and Safeco Insurance Company of
America, as Surety, and each of their Affiliates and Subsidiaries, will have a
security interest in any Collateral related to projects for which such company
(including its Affiliates and Subsidiaries) has not issued a Bond.
     Section 5 of the Agreement is further amended by inserting the following
sentence at the end of the first paragraph:
Safeco Insurance Company of America, and its Affiliates and Subsidiaries, will
not have any security interest or other interest in the Existing Letters of
Credit and the Existing Pledge Collateral.
     5. Notices. Section 38 of the Agreement is hereby amended to provide that
notices to Federal Insurance Company should be sent to the attention of Warren
Eichhorn and Matt Lubin and to add the following address to which notices to
Surety will be given:
Safeco Insurance Company of America
1001 4th Avenue
Surety Suite 1700
Seattle, WA 98154
Attn: Blake Wilcox
     6. Representations and Warranties of Indemnitors. Each Indemnitor
represents and warrants to Surety that all of the representations and warranties
made by Indemnitors in the Agreement (whether made as an Indemnitor or as a
Principal) and in this Fifth Amendment are true and correct as applicable to
such Principal or Indemnitor in all material respects, as of the date hereof
(except to the extent its representations and warranties specifically relate to
an earlier date).

3



--------------------------------------------------------------------------------



 



     Each New Indemnitor represents and warrants to Surety that all of the
representations and warranties made by Indemnitors in the Agreement (whether
made as an Indemnitor or as a Principal) are true and correct as applicable to
such New Indemnitor in all material respects, as of the date hereof (except to
the extent such representations and warranties specifically relate to an earlier
date). Each New Indemnitor hereby acknowledges, agrees, and confirms that, by
its execution of this Fifth Amendment, the New Indemnitor will be deemed to be a
party to the Agreement, as amended by this Fifth Amendment, and an “Indemnitor”
and “Principal” for all purposes of the Agreement, as amended by this Fifth
Amendment, and will have all the obligations of an Indemnitor and Principal
thereunder as if it had executed the Agreement. Each New Indemnitor hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions, and conditions contained in the Agreement, as amended by this Fifth
Amendment, applicable to such New Indemnitor (whether as an Indemnitor or
Principal). Without limiting the generality of the foregoing terms of this
Section 6, each New Indemnitor hereby grants to the Surety a security interest
in any and all right, title and interest of such New Indemnitor in and to the
Collateral of such New Indemnitor to secure the prompt payment and performance
in full when due of any Surety Loss, and the payment and performance of all
other obligations and undertakings now or hereafter owing to Surety with respect
to the Bonds and/or under the Surety Credit Documents, as same may now or
hereafter be modified, replaced, extended or renewed.
     7. Power of Attorney. Each New Indemnitor hereby irrevocably constitutes
and appoints Integrated Electrical Services, Inc. (and all officers, employees,
or agents designated by Integrated Electrical Services, Inc.), with full power
of substitution, as such New Indemnitor’s true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such New
Indemnitor and in the name of such New Indemnitor or in its own name, from time
to time in Integrated Electrical Services, Inc.’s discretion, to take any and
all appropriate action and to execute and deliver any and all documents and
instruments which may be necessary or desirable to accomplish the purpose of
this Fifth Amendment or the Agreement and to amend, modify, or supplement the
Agreement or other Surety Credit Documents in any manner. Each New Indemnitor
hereby ratifies and agrees to be bound by, to the fullest extent permitted by
law, all that Integrated Electrical Services, Inc. will lawfully do or cause to
be done by virtue hereof.
     8. Continuing Effect. Except as specifically set forth in this Fifth
Amendment, the Agreement remains in full force and effect as originally written.
     9. Counterparts. This Fifth Amendment may be executed by the parties
independently in any number of counterparts, all of which together will
constitute but one and the same instrument which is valid and effective as if
all parties had executed the same counterpart.
     IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment
as of the day and year first above written.

4



--------------------------------------------------------------------------------



 



                  SURETY:    
 
                FEDERAL INSURANCE COMPANY    
 
           
 
  By:    /s/ Kenneth C. Wendel    
 
  Its:   Assistant Secretary    
 
     
 
        SAFECO INSURANCE COMPANY OF AMERICA    
 
           
 
  By:    /s/ Vincent P. Forte    
 
  Its:   Vice President    
 
     
 
   
 
                PRINCIPAL:    
 
                INTEGRATED ELECTRICAL SERVICES, INC.    
 
           
 
  By:    /s/ Curt L. Warnock    
 
     
 
   
 
      Curt Warnock, Senior Vice President    

[This space intentionally left blank.]

5



--------------------------------------------------------------------------------



 



                  BRYANT ELECTRIC COMPANY, INC.         IES COMMERCIAL, INC.1  
      IES CONSOLIDATION, LLC2         IES HOUSTON RESOURCES, INC.         IES
INDUSTRIAL, INC.3         IES RESIDENTIAL, INC.4         MARK HENDERSON,
INCORPORATED         MID-STATES ELECTRIC COMPANY, INC.         PAN AMERICAN
ELECTRIC, INC.         THOMAS POPP & COMPANY    
 
           
 
  By:   /s/ Curt L. Warnock    
 
     
 
Curt Warnock    
 
      Vice President    
 
                MILLS ELECTRIC LP    
 
  By:   Mills Management LLC    

             
 
  By:   /s/ Curt L. Warnock     
 
     
 
Curt Warnock    
 
      Vice President    

 

1   The following Principal/Indemnitors to the Agreement (prior to this Fifth
Amendment) merged into IES Commercial, Inc.: Aladdin Ward Electric & Air, Inc.;
Amber Electric, Inc; ARC Electric, Incorporated; Bexar Electric Company, Ltd.;
Commercial Electrical Contractors, Inc.; Daniel Electric Contractors, Inc.;
Electro-Tech, Inc.; Federal Communications Group, Inc.; Hatfield Reynolds
Electric Company; Menninga Electric, Inc.; Newcomb Electric Company, Inc.; New
Technology Electrical Contractors, Inc.; PrimeNet, Inc.; Primo Electric, Inc.;
Rivera Electric, LLC; Rodgers Electric Company, Inc.; Ron’s Electric, Inc.; and
Valentine Electrical, Inc.   2   The following Principal/Indemnitors to the
Agreement (prior to this Fifth Amendment) merged into IES Consolidation, LLC:
Bachofner Electric, Inc.; Cross State Electric, Inc.; Neal Electric, LP; and
Paulin Electric Company, Inc.   3   Successor by name change to Davis Electric
Constructors, Inc. The following Principal/Indemnitors to the Agreement (prior
to this Fifth Amendment) merged into IES Industrial, Inc.: Haymaker Electric,
Ltd. and Kayton Electric, Inc.   4   The following Principal/Indemnitor to the
Agreement (prior to this Fifth Amendment) merged into IES Residential, Inc.:
Mitchell Electric Company, Inc.

6



--------------------------------------------------------------------------------



 



                      RAINES ELECTRIC LP         By:   Raines Management LLC,
its general partner    
 
               
 
      By:   /s/ Curt L. Warnock     
 
         
 
Curt Warnock    
 
          Vice President    
 
                    INDEMNITORS:    
 
                    INTEGRATED ELECTRICAL SERVICES, INC.    
 
               
 
  By:   /s/ Curt L. Warnock                            Curt Warnock, Senior Vice
President    
 
                    BRYANT ELECTRIC COMPANY, INC.         IES COMMERCIAL, INC.  
      IES CONSOLIDATION, LLC         IES HOUSTON RESOURCES, INC.         IES
INDUSTRIAL, INC.         IES RESIDENTIAL, INC.         MARK HENDERSON,
INCORPORATED         MID-STATES ELECTRIC COMPANY, INC.         PAN AMERICAN
ELECTRIC, INC.         THOMAS POPP & COMPANY    
 
               
 
  By:   /s/ Curt L. Warnock                            Curt Warnock            
Vice President    
 
                    MILLS ELECTRIC LP         By:   Mills Management LLC    
 
               
 
      By:   /s/ Curt L. Warnock     
 
         
 
Curt Warnock    
 
          Vice President    

7



--------------------------------------------------------------------------------



 



                      RAINES ELECTRIC LP         By:   Raines Management LLC,
its general partner    
 
               
 
      By:   /s/ Curt L. Warnock     
 
         
 
Curt Warnock    
 
          Vice President    

8



--------------------------------------------------------------------------------



 



PRINCIPAL

                          PRINCIPAL PLACE OF                   BUSINESS/CHIEF  
    STATE OF           EXECUTIVE OFFICE   TYPE OF   FORMATION/   TAX I.D.  
TRADE NAME PRINCIPAL   (Six Months and Current)   ENTITY   REGISTRATION   NUMBER
  (Past Six Months)
Integrated Electrical Services, Inc.
  1800 West Loop South,
Suite 500
Houston, Texas 77027   Corporation   Delaware   76-0542208   IES
 
                   
Bryant Electric Company, Inc.
  215 Balfour Drive
Archdale, North Carolina
27263-3117   Corporation   North Carolina   56-154780   None
 
                   
IES Commercial, Inc.
  2328 W. Huntington Drive Tempe, AZ 85282   Corporation   Delaware   16-1664197
  ARC Electric

ARC Electric, Incorporated

Advantage Controls

Aladdin Ward Electric & Air, Inc.

Amber Electric, Inc.

BW/BEC, Inc.

BW/BEC II LLC

Bexar Communications

Bexar Electric Company, Inc.

Bexar Electric Company, Ltd.

Collier Daniel Electric Collier Electric

Commercial Communications

Commercial Electrical Contractors, Inc.

Daniel Electrical

EXHIBIT A





--------------------------------------------------------------------------------



 



                          PRINCIPAL PLACE OF                   BUSINESS/CHIEF  
    STATE OF           EXECUTIVE OFFICE   TYPE OF   FORMATION/   TAX I.D.  
TRADE NAME PRINCIPAL   (Six Months and Current)   ENTITY   REGISTRATION   NUMBER
  (Past Six Months)
 
                  Daniel Electric Contractors, Inc.

Daniel Electrical Treasure Coast

Electro-Tech, Inc.

Electro Tech of Nevada

Federal Communications Group, Inc.

Hatfield Reynolds Electric Company

IES Communications, Inc.

IES Federal Contract Group, Inc.

IES Northplains

Menninga Electric, Inc.

Newcomb Electric, Inc.

New Tech Electric

New Tech Services

New Technology Electrical Contractors, Inc.

PrimeNet

PrimeNet, Inc.

Primo Electric Company

Rivera Electric

Rivera Electric LLC

Rodgers Electric

2



--------------------------------------------------------------------------------



 



                          PRINCIPAL PLACE OF                   BUSINESS/CHIEF  
    STATE OF           EXECUTIVE OFFICE   TYPE OF   FORMATION/   TAX I.D.  
TRADE NAME PRINCIPAL   (Six Months and Current)   ENTITY   REGISTRATION   NUMBER
  (Past Six Months)
 
                  Company, Inc.

Ron’s Electric Company, Inc.

Valentine Communications

Valentine Electrical, Inc.


 
                   
IES Consolidation, LLC
  1800 WestLoop South,
Suite 500
Houston, TX 77027   Limited Liability
Company   Delaware   26-0733980   Bachofner Electric, Inc.

Cypress Electrical Contractors, Inc.

Intelligent Building Solutions, Inc.

PrimeNet


 
                   
IES Houston Resources, Inc.
  6510 Bourgeouis Road
Houston, Texas 77066   Corporation   Delaware   76-214796   Gray Electric

IES Mutifamily Resources

J.W. Gray Electrical Contractors, LP

J.W. Gray Holdings II LLC

J.W. Gray Electric Company, Inc.

Pollock Summit Electric LP

Pollock Summit Holdings II LLC

Pollock Summit Electric

SecurePro Alarm Systems

Summit Electric of Texas, Inc.

Tesla Power and Automation L.P.



3



--------------------------------------------------------------------------------



 



                          PRINCIPAL PLACE OF                   BUSINESS/CHIEF  
    STATE OF           EXECUTIVE OFFICE   TYPE OF   FORMATION/   TAX I.D.  
TRADE NAME PRINCIPAL   (Six Months and Current)   ENTITY   REGISTRATION   NUMBER
  (Past Six Months)
 
                  Tesla Power
(Nevada) II LLC
 
                   
IES Industrial, Inc.
  610 Bourgeois Road
Houston, TX 77066   Corporation   South Carolina   57-0474303   Charles P. Bagby
Co., Inc.

Davis Constructors

Davis Electric Constructors, Inc.

Davis International, a division of Davis Electrical Constructors, Inc.

General Partner, Inc.

Haymaker Electric, Ltd.

Kayton Electric, Inc.

Murray Electrical Contractors, Inc.
 
                   
IES Residential, Inc.
  10203 Mula Circle
Stafford, TX 77477   Corporation   Delaware   74-1774028   Austin Stafford
Electric

Cross State Electric, Inc.

HSE Alarm Systems

HSE Electrical Contractors

HSE Electrical Services

HSE Special Systems

Houston-Stafford Electric

Houston-Stafford Electrical Contractors, LP

Houston-Stafford Holdings II, LLC

4



--------------------------------------------------------------------------------



 



                          PRINCIPAL PLACE OF                   BUSINESS/CHIEF  
    STATE OF           EXECUTIVE OFFICE   TYPE OF   FORMATION/   TAX I.D.  
TRADE NAME PRINCIPAL   (Six Months and Current)   ENTITY   REGISTRATION   NUMBER
  (Past Six Months)
 
                  Houston-Stafford Electric, Inc.

Mitchell Electric Company, Inc.

Neal Electric, LP

Neal Electric, LLC

Paulin Electric

Paulin Electric
Company, Inc.
 
                   
Mark Henderson,
Incorporated
  5322 Snapfinger Park Drive
Decatur, Georgia
30035-4040   Corporation   Delaware   76-0576830   Mark Henderson
 
                   
Mid-States Electric Company, Inc.
  1800 West Loop South, Suite 500, Houston, TX 77027   Corporation   Delaware  
62-1746956   None
 
                   
Mills Electric LP
  2525 Walnut Hill Lane
Dallas, Texas 75229   Limited Partnership   Texas   52-2095984   Mills
Electrical
Contractors
 
                   
Pan American Electric, Inc.
  1300 Fort Negley Boulevard
Nashville, Tennessee 37203   Corporation   Tennessee   62-0985675   None
 
                   
Raines Electric LP
  2525 Walnut Hill Lane
Dallas, Texas 75229   Limited Partnership   Texas   52-2132532   Raines
Electrical
Contractors
 
                   
Thomas Popp & Company
  10152 International Blvd. Cincinnati, Ohio 45246   Corporation   Ohio  
31-1112666   None

5



--------------------------------------------------------------------------------



 



INDEMNITORS

                          PRINCIPAL PLACE OF                     BUSINESS/CHIEF
      STATE OF             EXECUTIVE OFFICE   TYPE OF   FORMATION/   TAX I.D.  
TRADE NAME INDEMNITORS   (Six Months and Current)   ENTITY   REGISTRATION  
NUMBER   (Past Six Months)
Integrated Electrical Services, Inc.
  1800 West Loop South,
Suite 500
Houston, Texas 77027   Corporation   Delaware   76-0542208   IES
 
                   
Bryant Electric Company, Inc.
  215 Balfour Drive
Archdale, North Carolina
27263-3117   Corporation   North Carolina   56-154780   None
 
                   
IES Commercial, Inc.
  2328 W. Huntington Drive
Tempe, AZ 85282   Corporation   Delaware   16-1664197   ARC Electric

ARC Electric, Incorporated

Advantage Controls

Aladdin Ward Electric & Air, Inc.

Amber Electric, Inc.

BW/BEC, Inc.

BW/BEC II LLC

Bexar Communications

Bexar Electric Company, Inc.

Bexar Electric
 
                  Company, Ltd.

Collier Daniel Electric Collier Electric

Commercial Communications

Commercial
Electrical Contractors, Inc.

Daniel Electrical

EXHIBIT B

 



--------------------------------------------------------------------------------



 



                          PRINCIPAL PLACE OF                     BUSINESS/CHIEF
      STATE OF             EXECUTIVE OFFICE   TYPE OF   FORMATION/   TAX I.D.  
TRADE NAME INDEMNITORS   (Six Months and Current)   ENTITY   REGISTRATION  
NUMBER   (Past Six Months)
 
                  Daniel Electric Contractors, Inc.

Daniel Electrical Treasure Coast

Electro-Tech, Inc.

Electro Tech of Nevada

Federal Communications Group, Inc.

Hatfield Reynolds Electric Company

IES Communications, Inc.

IES Federal Contract Group, Inc.

IES Northplains

Menninga Electric, Inc.

Newcomb Electric, Inc.

New Tech Electric

New Tech Services

New Technology Electrical Contractors, Inc.

PrimeNet

PrimeNet, Inc.

Primo Electric Company

Rivera Electric

Rivera Electric LLC


 
                  Rodgers Electric

2



--------------------------------------------------------------------------------



 



                          PRINCIPAL PLACE OF                     BUSINESS/CHIEF
      STATE OF             EXECUTIVE OFFICE   TYPE OF   FORMATION/   TAX I.D.  
TRADE NAME INDEMNITORS   (Six Months and Current)   ENTITY   REGISTRATION  
NUMBER   (Past Six Months)
 
                  Company, Inc.

Ron’s Electric Company, Inc.

Valentine Communications

Valentine Electrical, Inc.


IES Consolidation, LLC
  1800 WestLoop South,
Suite 500
Houston, TX 77027   Limited Liability
Company   Delaware   26-0733980   Bachofner Electric, Inc.

Cypress Electrical Contractors, Inc.

Intelligent Building Solutions, Inc.

PrimeNet


 
                   
IES Houston Resources, Inc.
  6510 Bourgeouis Road
Houston, Texas 77066   Corporation   Delaware   76-214796   Gray Electric

IES Mutifamily Resources

J.W. Gray Electrical Contractors, LP

J.W. Gray Holdings II LLC

J.W. Gray Electric Company, Inc.

Pollock Summit Electric LP

Pollock Summit Holdings II LLC

Pollock Summit Electric

SecurePro Alarm Systems

Summit Electric of Texas, Inc.

Tesla Power and Automation L.P.

3



--------------------------------------------------------------------------------



 



                          PRINCIPAL PLACE OF                     BUSINESS/CHIEF
      STATE OF             EXECUTIVE OFFICE   TYPE OF   FORMATION/   TAX I.D.  
TRADE NAME INDEMNITORS   (Six Months and Current)   ENTITY   REGISTRATION  
NUMBER   (Past Six Months)



                  Tesla Power
(Nevada) II LLC  
IES Industrial, Inc.
  610 Bourgeois Road
Houston, TX 77066   Corporation   South Carolina   57-0474303   Charles P. Bagby
Co., Inc.


 
                  Davis Constructors

Davis Electric Constructors, Inc.

Davis International, a division of Davis Electrical Constructors, Inc.

General Partner, Inc.

Haymaker Electric, Ltd.

Kayton Electric, Inc.

Murray Electrical Contractors, Inc.


IES Residential, Inc.
  10203 Mula Circle
Stafford, TX 77477   Corporation   Delaware   74-1774028   Austin Stafford
Electric

Cross State Electric, Inc.

HSE Alarm Systems

HSE Electrical Contractors

HSE Electrical Services

HSE Special Systems

Houston-Stafford Electric

Houston-Stafford Electrical
Contractors, LP

Houston-Stafford
Holdings II, LLC

4



--------------------------------------------------------------------------------



 



                          PRINCIPAL PLACE OF                     BUSINESS/CHIEF
      STATE OF             EXECUTIVE OFFICE   TYPE OF   FORMATION/   TAX I.D.  
TRADE NAME INDEMNITORS   (Six Months and Current)   ENTITY   REGISTRATION  
NUMBER   (Past Six Months)
 
                  Houston-Stafford Electric, Inc.

Mitchell Electric Company, Inc.

Neal Electric, LP

Neal Electric, LLC

Paulin Electric

Paulin Electric Company, Inc.


 
                   
Mark Henderson,
Incorporated
  5322 Snapfinger Park Drive
Decatur, Georgia
30035-4040   Corporation   Delaware   76-0576830   Mark Henderson
 
                   
Mid-States Electric Company, Inc.
  1800 West Loop South,
Suite 500, Houston, TX
77027   Corporation   Delaware   62-1746956   None
 
                   
Mills Electric LP
  2525 Walnut Hill Lane
Dallas, Texas 75229   Limited Partnership   Texas   52-2095984   Mills
Electrical
Contractors
 
                   
Pan American Electric, Inc.
  1300 Fort Negley Boulevard
Nashville, Tennessee 37203   Corporation   Tennessee   62-0985675   None
 
                   
Raines Electric LP
  2525 Walnut Hill Lane
Dallas, Texas 75229   Limited Partnership   Texas   52-2132532   Raines
Electrical
Contractors
 
                   
Thomas Popp & Company
  10152 International Blvd.
Cincinnati, Ohio 45246   Corporation   Ohio   31-1112666   None

5